DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
It is unknown why the drawings are labeled “substitute sheet (Rule 26)” when only one set of drawings are within the file folder. Unnecessary annotations should be removed to avoid confusion before case goes to patent.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2003/0034157) alone.
Regarding claim 1, Mullins discloses an apparatus (#10) for positioning well service tools, comprising: 
a generally vertically disposed tubular main body (Fig 3 #38) with a central bore (¶0027 – “inlet pipe #30 extends through sleeve #38”); 
a means for mounting (Fig 4 illustrates clamped to bail #12) said main body in operative position relative to a wellbore; 
a lift arm (#30 – inlet pipe) slidably disposed in said main body and capable of moving vertically (¶0010 and Fig 2 vs. Fig 6) and rotationally (Fig 4 vs Fig 5) therein, said lift arm comprising a vertical arm section (best seen in Fig 2) and a horizontal arm (best seen in Fig 4) section; 
a hydraulic cylinder (#64) attached to said lift arm and adapted (¶0029 – “When the hydraulic cylinder #64 is actuated to move rod #66 downwardly the inlet pipe #30 moves down”) to move said lift arm vertically up and down; 

Mullings further discloses “the design of the fill-up and circulating tool #36 is independent of the apparatus A, such that any kind of tool can be used and moved into position or out of the way as desired” - ¶0030.
Mullins discloses wherein the main body comprises a slot (#44) in an outer surface thereof, said slot comprising a first section (#48) generally aligned with a longitudinal axis, and a second section (#46) continuous with said first section and disposed at an angle (Fig 3) to said first section; and further disclosing wherein the inlet pipe comprises a pin (#50) which rides in slot (#44) - ¶0027.
However Mullins does not explicitly disclose wherein said vertical arm section [of the lift arm] comprises a slot in an outer surface thereof, said slot comprising a first section generally aligned with a longitudinal axis of said vertical arm section, and a second section continuous with said first section and disposed at an angle to said first section; and the main body further comprises a guide pin disposed thereon which extends into and engages with said slot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that a reversal of components would provide the same functionality, since it has been held that a mere reversal of the 
Regarding claim 2, Mullins discloses wherein said means for mounting said main body [38 and 30] in operative position relative to a wellbore [#32] comprises a bolted flange (#60 or #62 – “link 56 is pivotally mounted at pin #58 as best seen in Fig 4, to bracket #54. Link #56 surrounds inlet pipe #30 in a manner that permits relative rotation between them. Link #56 is mounted between flanges #60 and #62 on inlet pipe #30” - ¶0027).  
Regarding claim 3, Mullins discloses wherein said means for mounting said main body [#38] in operative 13WO 2019/075043PCT/US2018/055189 position relative to a wellbore (#32) comprises a clamp (#42 – “Sleeve 38 is clamped for pivotal movement about pin 40 by clamp 42).  
Regarding claim 4, Mullins discloses wherein said horizontal arm section further comprises an attachment (Fig 2 #78) for well servicing equipment (¶0030 – “the design of the fill-up and circulating tool is independent of the apparatus A, such that any kind of tool can be used and moved into position or out of the way as desired”). 

Allowable Subject Matter
Claim(s) 5-11 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright et al. (USP 10,329,874) discloses a safety valve handling apparatus for a well operation rig including a mounting structure for connection to the rig, a clamp for engaging a safety valve, the arm being movable and adjustable to permit movement of the clamp relative to the mounting structure; however does not disclose the interconnected slot pattern comprising a plurality of connected slots in combination with the other recited claim limitations.
Guier (USP 3,533,516) discloses a pivoted arm is mounted on the drilling floor of an oil well and pivoted through an arc by power means to move the drill pipe and the like laterally of the well bore and index one string of pipe to another for threading the sections together; however Guier does not disclose the interconnected slot pattern comprising a plurality of connected slots in combination with the other recited claim limitations.
Brown (US 20110147008) discloses method and apparatus to cut a control line and/or run a control line on a rig; however does not disclose the interconnected slot pattern comprising a plurality of connected slots in combination with the other recited claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
06 May 2021